Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for RCE and amendment filed 6/22/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/22/2022 has been entered.

Response to Arguments
3.	Independent claims 1, 9 and 15 are amended to include newly added features. Applicant states, on pages 11-12 of the remarks filed 6/22/2022, the previously cited references do not teach or suggest wherein the first signal power corresponds to a level that compensates for a power level of the first downlink signals being divided by a splitter prior to providing the first downlink signals to the one or more remote units and wherein the second signal power corresponds to a level that compensates for a power level of the second downlink signals being combined by a splitter prior to providing the second downlink signals to the one or more remote units as recited in claim 1. The examiner agrees. Though the previously cited references disclose the splitter for providing first and second downlink signals to the one or more remote units, the previously cited references do not disclose the additional limitations stated above. For these reasons, the previous rejections of the claims are withdrawn.

Allowable Subject Matter
4.	Claims 1-5, 7-11, 13-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the previously cited references disclose each and every limitation of the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/14/2022